United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Gainesville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1386
Issued: November 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 2, 2014 appellant, through her representative, filed a timely appeal from a
January 16, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel syndrome or a right index
trigger finger causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2010 appellant, then a 56-year-old medical technologist, filed an
occupational disease claim alleging that she sustained bilateral carpal tunnel syndrome and a
right index trigger finger due to repetitive motion in the course of her federal employment. She
became aware of her condition on April 1, 2004. Appellant did not stop work.
On October 31, 2006 appellant underwent a right carpal tunnel release.
On
November 19, 2009 she underwent a left carpal tunnel release and release of the right index
finger.
By decision dated February 15, 2011, OWCP denied appellant’s claim. It found that she
had not submitted sufficient medical evidence to establish a causal relationship between a
diagnosed condition and the established work factors.
On February 22, 2011 appellant requested a telephone hearing before an OWCP hearing
representative. In a report dated May 10, 2011, Dr. Arthur M. Sharkey, a Board-certified
orthopedic surgeon, related that she had a long history of carpal tunnel syndrome as a result of
working for 30 years as a laboratory technician at the employing establishment. He diagnosed
bilateral carpal tunnel syndrome and right index trigger finger with flexor tenosynovitis.
Dr. Sharkey stated, “It is my unequivocal opinion that the causal relationship of her activities as
a laboratory technologist which include repetitive pipefitting, repetitive removal of specimen
tops and protracted computer use has a causal relationship to her diagnoses.”
By decision dated August 18, 2011, an OWCP hearing representative set aside the
February 15, 2011 decision. She found that the opinion of Dr. Sharkey was sufficient to warrant
further development of the medical evidence and instructed OWCP to refer appellant for a
second opinion examination.
On August 9, 2012 OWCP referred appellant to Dr. Steven J. Lancaster, a Board-certified
orthopedic surgeon, for a second opinion examination. It requested that he address whether the
2006 and 2009 procedures to appellant’s wrists and right index finger were warranted and
causally related to her employment. The accompanying statement of accepted facts described
appellant’s work duties as a medical technologist beginning in 1992. OWCP also noted that she
had a long history of preexisting or concurrent numbness and pain of the hands.
In a report dated September 28, 2012, Dr. Lancaster discussed appellant’s history of
surgeries for bilateral carpal tunnel syndrome and right index trigger finger. On examination, he
found a negative Tinel’s sign and Phalen’s test bilaterally with no atrophy and no triggering of
any digit. Dr. Lancaster diagnosed status post bilateral carpal tunnel releases and status post
right index trigger finger release with residual tenosynovitis and pain. He attributed appellant’s
current symptoms of trigger finger and some symptoms from the carpal tunnel releases to “scar
tissue from the surgeries for the accepted condition of carpal tunnel syndrome and trigger
finger.” Dr. Lancaster found that her current symptoms outweighed the objective findings. He
stated that the prior surgeries were warranted to treat the accepted employment-related
conditions of carpal tunnel syndrome and index trigger finger.

2

On October 4, 2012 OWCP advised Dr. Lancaster that it had not accepted any condition
as employment related. It requested that he clarify whether appellant’s work duties as a medical
technologist caused or exacerbated her diagnosed conditions.
In a supplemental report dated October 10, 2012, Dr. Lancaster found that appellant’s
work duties did not cause or contribute to her carpal tunnel syndrome or trigger finger. He
opined that pipefitting was not a “significant enough repetitive movement to cause a carpal
tunnel syndrome. As such my opinion is that the claimant was going to develop her carpal
tunnel syndrome independent of her activities as a medical technologist.”
By decision dated November 2, 2012, OWCP denied appellant’s claim on the grounds
that she did not establish that she sustained a medical condition due to the identified work
factors. It found that Dr. Lancaster’s opinion represented the weight of the evidence and
demonstrated that she did not have bilateral carpal tunnel syndrome or right trigger finger due to
factors of her federal employment.
On November 11, 2012 appellant, through her representative, requested an oral hearing.
Following a preliminary review, on January 7, 2013, an OWCP hearing representative set aside
the November 2, 2012 decision. She found that the record contained a conflict in medical
opinion between Dr. Sharkey and Dr. Lancaster.
By letter dated March 15, 2013, OWCP referred appellant to Dr. Raul B. Zelaya, a
Board-certified orthopedic surgeon, for an impartial medical examination to determine whether
she sustained carpal tunnel syndrome due to factors of her federal employment. It advised that a
conflict arose between Dr. Sharkey and Dr. Lancaster regarding whether her condition arose
from work factors beginning April 1, 2004.
In a report dated April 18, 2013, Dr. Zelaya reviewed appellant’s history of upper
extremity symptoms and the medical reports of record, including the results of 2005
electrodiagnostic studies showing carpal tunnel syndrome. He noted that she underwent a right
tunnel release in 2006 and a left carpal tunnel and right index finger release in 2009. Dr. Zelaya
stated:
“On March 2, 2010 [appellant] underwent an MRI [magnetic resonance imaging]
[study] of the right hand that shows degenerative changes of the proximal phalanx
of the right index finger in addition to tenosynovitis as well as tendinosis of the
flexor synovial sheet that more likely than not was a contributing factor to her
previous CTS [carpal tunnel syndrome], already released and currently
asymptomatic.”
Dr. Zelaya noted that appellant’s job duties included referral testing, preparing
specimens, and capping and uncapping tubes. He stated that these actions did not put pressure
on the carpal canal and noted that he had given her a test tube to cap and uncap during his
examination.2 On examination, Dr. Zelaya found normal two-point discrimination, a negative
Tinel’s sign and Phalen’s test and a loss of sensation to light touch and pinwheel along the C4,
2

Dr. Zelaya indicated that appellant’s hobby of bicycle riding did increase pressure on the carpal canal.

3

C5, and C6 distribution, especially on the right side. He interpreted x-rays as showing
discogenic disease at these levels which he indicated could be confused with symptoms of carpal
tunnel syndrome. Dr. Zelaya diagnosed cervical radiculopathy with discogenic disease at C4,
C5, and C6. He determined that appellant’s cervical radicular symptoms were unrelated to her
employment. Dr. Zelaya opined that she did not currently have carpal tunnel syndrome.
By decision dated May 3, 2013, OWCP denied appellant’s claim. It found that
Dr. Zelaya’s opinion represented the weight of the evidence and established that she did not have
a diagnosed condition due to factors of her federal employment.
On May 10, 2013 appellant, through her representative, requested an oral hearing. On
October 29, 2010 counsel requested a review of the written record in lieu of an oral hearing.
In a report dated November 14, 2013, Dr. Sharkey discussed appellant’s history of
surgery for carpal tunnel syndrome and right trigger finger. He opined that her repetitive work
duties, including pipefitting, removing specimen tops and computer use caused her condition.
Dr. Sharkey also diagnosed de Quervain’s syndrome and residual synovitis of the right index
finger.
By decision dated January 16, 2014, an OWCP hearing representative affirmed the
May 3, 2013 decision.
On appeal appellant’s representative asserts that electromyogram (EMG) testing
demonstrates that she has carpal tunnel syndrome. He notes that Dr. Zelaya failed to discuss the
July 13, 2010 EMG which confirmed the diagnosis of carpal tunnel syndrome and instead relied
on less objective findings on clinical examination. Counsel maintains that Dr. Zelaya based his
opinion on x-rays that were not provided to her attending physician and failed to provide
sufficient rationale explaining why the diagnosed cervical condition was unrelated to
employment. He contends that Dr. Zelaya’s opinion is insufficient to resolve the conflict in
medical opinion.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5

3

5 U.S.C. § 8101 et seq.

4

See Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

4

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10
When OWCP secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report.11 When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming or if the specialist
is unable to clarify or elaborate on the original report or if the specialist’s supplemental report is
also vague, speculative or lacks rationale, OWCP must submit the case record and a detailed
statement of accepted facts to a second impartial specialist for a rationalized medical opinion on
the issue in question.12 Unless this procedure is carried out by OWCP, the intent of section
8123(a) will be circumvented and the impartial medical examiner’s report is insufficient to
resolve the conflict in medical evidence.13

6

See Michael R. Shaffer, 55 ECAB 386 (2004).

7

See Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

See Beverly A. Spencer, 55 ECAB 501 (2004).

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11(d)(2) (September 2010).
12

See D.T., Docket No. 14-332 (issued May 14, 2014); Talmadge Miller, 47 ECAB 673 (1996); see also Federal
(FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.11(e)
(September 2010).
13

See D.T., id.

5

ANALYSIS
Appellant attributed her wrist and trigger finger conditions to repetitive work as a
medical technologist. OWCP accepted the occurrence of the claimed employment factors. The
issue, therefore, is whether the medical evidence establishes a causal relationship between the
claimed conditions and the identified employment factors.
OWCP found that a conflict arose between Dr. Sharkey, an attending physician, who
found that appellant sustained bilateral carpal tunnel syndrome and right index trigger finger due
to her employment duties; and Dr. Lancaster, an OWCP referral physician, who found that her
work duties did not cause her carpal tunnel syndrome and trigger finger. It referred her to
Dr. Zelaya, a Board-certified orthopedic surgeon, for an impartial medical examination.
When a case is referred to an impartial medical examiner for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a prior
factual and medical background, must be given special weight.14 The Board finds, however, that
Dr. Zelaya’s opinion is insufficient to resolve the conflict in medical opinion as he did not
adequately address the causation issue. In a report dated April 18, 2013, Dr. Zelaya described
appellant’s work duties, noting that the laboratory procedures that she performed did not increase
the pressure on her carpal canal. On examination, he found a negative Tinel’s sign and Phalen’s
test but reduced sensation to touch and pinwheel in the C4, C5 and C6 distribution. Dr. Zelaya
diagnosed cervical radiculopathy and discogenic disease at C4, C5 and C6 unrelated to
employment. He determined that appellant did not currently have carpal tunnel syndrome.
Dr. Zelaya, however, discussed only her current condition and its relationship to her federal
employment. He noted that a March 2, 2010 MRI scan study showed degenerative changes of
the right index finger and tenosynovitis and tendinosis of the flexor synovial sheet. Dr. Zelaya
found that these conditions most likely contributed to appellant’s previous bilateral carpal tunnel
syndrome that was no longer symptomatic and had been treated with releases. He did not
adequately address whether appellant’s history of bilateral carpal tunnel syndrome and right
index trigger finger and resulting surgeries were due to factors of her federal employment.
Consequently, Dr. Zelaya’s opinion is insufficient to resolve the conflict in medical opinion.
When OWCP secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report.15 On remand, OWCP
should ask Dr. Zelaya to clarify whether appellant sustained bilateral carpal tunnel syndrome or
right index trigger finger as a result of her work duties. Following such further development as
deemed necessary, OWCP should issue a de novo decision on her claim.
CONCLUSION
The Board finds that the case is not in posture for decision.
14

L.W., 59 ECAB 471 (2008).

15

See K.C., Docket No. 14-791 (issued August 8, 2014); Guiseppe Aversa, 55 ECAB 164 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: November 25, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

